  Exhibit 10.1

STATUSED REVOLVING CREDIT SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated October 6, 2005 (then “MLA”),
is entered into as of June 6. 2007, between CoBANK, ACB (“CoBank”) and SOUTH
DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the “Company”), and amends
and restates the Supplement dated August 29, 2006, and numbered RIB051S01A.

SECTION 1.     The Revolving Credit Facility.  On the terms and conditions set
forth in the MLA and this Supplement, CoBank agrees to make loans to the Company
during the period set forth below in an aggregate principal amount not to
exceed, at any one time outstanding, the lesser of $23,000,000.00 (the
“Commitment”), or the “Borrowing Base” (as calculated pursuant to the Borrowing
Base Report attached hereto as Exhibit A).  Within the limits of the Commitment,
the Company may borrow, repay and reborrow.

SECTION 2.     Purpose.  The purpose of the Commitment is to finance the
inventory and receivables referred to in the Borrowing Base Report.

SECTION 3.     Term.  The term of the Commitment shell be from the date hereof,
up to and including September 1, 2007, or such later date as CoBank may, in its
sole discretion, authorize in writing.

SECTION 4.     Interest.  The Company agrees to pay interest on the unpaid
balance of the loans in accordance with one or more of the following interest
rate options, as selected by the Company.

(A)             CoBank Base Rate.  At a rate pet annum equal at all times to ½
of of 1% below the rate of established by CoBank from time to time as its CoBank
Base Rate, which Rate is intended by CoBank to be a reference rate and not its
lowest  rate. The CoBank Base Rate will change on the date established by CoBank
as the effective date of any change therein and CoBank agrees to notify the
Company of any such change.

(B)             Quoted Rate.  At a fixed rate per annum be quoted by CoBank in
its sole discretion in each instance.  Under this option, rates may be fixed on
such  balances and for such periods, as may be agreeable to CoBank in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts maybe fixed in increments of $100,000.00 or multiples
thereof; and (3) the maximum number of fixes in place at any one time shall be
5.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof. 
Notwithstanding the


--------------------------------------------------------------------------------


foregoing, rates may not be fixed for periods expiring after the maturity date
of the loans.  All elections provided for herein shall be made telephonically or
in writing and must be received by 12:00 Noon Company’s local time.   Interest
shall be calculated on the actual number of days each loan is outstanding on the
basis of a year consisting of 360 days and shall be payab1e monthly in arrears
by the 20th day of the following month or on such other day in such month as
CoBank shall require written notice to the Company.

SECTION 5.     Promissory Note.  The Company promises to repay the unpaid
principal balance of the loans on the day that is six (6) months after the last
day of the term of the Commitment.   In addition to the above, the Company
promises to pay interest on the unpaid balance of the loans at the times and in
accordance with the provisions set forth in Section 4 hereof.  This note
replaces and supersedes, but does not constitute payment of the indebtedness
evidenced by, the promissory note set forth in the Supplement being amended and
restated hereby.

SECTION 6.     Borrowing Base Reports, Etc. The Company agrees to furnish a
Borrowing Base Report to CoBank such times or intervals as CoBank may from time
to time request.  Until receipt of such a request, the Company agrees to furnish
a Borrowing Base Report to CoBank within 30 days after each month end
calculating the Borrowing Base as of the last day of the month for which the
Report is being furnished.  However, if no balance is outstanding hereunder on
the last day of such month, then no Report need  be furnished.  Regardless of
the frequency of the reporting, if at any time the amount outstanding under the
Commitment exceeds the Borrowing Base, the Company shall immediately notify the
CoBank and repay so much of the loans as is necessary to reduce the amount
outstanding under the Commitment to the limits of the Borrowing Base.

SECTION 7.     Letters of Credit.  If agreeable to CoBank in its sole discretion
in each instance, in addition to loans, the Company may utilize the Commitment
to open irrevocable letters of credit for its account. Each letter of credit
will be issued within a reasonable period of time after receipt of a duly
completed and executed copy of CoBank’s then current form of application or, if
applicable, in accordance with the terms or any CoTrade Agreement between the
parties, and shall reduce the amount available under the Commitment by the
maximum amount capable of being drawn thereunder. Any draw under any letter of
credit issued hereunder shall be deemed an advance under the Commitment.  Each
letter of credit must be in form and content acceptable to CoBank and must
expire no later than the maturity date of the Commitment.  Notwithstanding the
foregoing or any other provision hereof the maximum amount capable of being
drawn under each letter of credit must be statused against the Borrowing Base in
the same manner as if it were a loan, and in the event that (after repaying all
loans) the maximum amount capable of being drawn under the letters of credit
exceeds the Borrowing Base, then the Company shall immediately notify CoBank and
pay to CoBank (to be held as cash collateral) an amount equal to such excess.

SECTION 8.     Commitment Fee.  In consideration at the commitment, the Company
agrees to pay to CoBank a commitment fee on the average daily unused portion of
the Commitment at the rate of 1/4 of 1% per annum (calculated on a 360 day
basis), payable monthly in arrears by the 20th day following each month.  Such
fee shall be payable for each month (or


--------------------------------------------------------------------------------


portion thereof) occurring during the original or any extended term of the
Commitment.  For purposes of calculating the commitment fee only, the
“Commitment” shall mean the dollar amount specified in Section 1 hereof,
irrespective of the Borrowing Base.

SECTION 9.     Amendment Fee.   In consideration of the amendment, the Company
agrees to pay to CoBank on the execution hereof a fee in the amount of
$5,000.00.

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

CoBANK, ACB

 

SOUTH DAKOTA

 

 

 

SOYBEAN PROCESSORS, LLC

 

 

 

 

 

By:

/s/ Penny Probaco

 

 

By:

/s/ Rodney Christianson

 

 

 

 

 

 

Title:

Assistant Corporate Secretary

 

 

Title:

CEO

 

 

 

 

 

 

 

 

 

06/06/07

 

 

 


--------------------------------------------------------------------------------


Indebtedness

We have two lines of credit with CoBank, our primary lender, to meet the short
and long-term needs of our operations. The first credit line is a revolving
long-term loan, which was amended on March 26, 2007. Under the terms of this
amended loan, we may borrow funds as needed up to the credit line maximum, or
$13.2 million, and then pay down the principal whenever excess cash is
available. Repaid amounts may be reborrowed up to the available credit line. 
The available credit line reduces by $1.3 million every six months until
maturity on March 20, 2013, except the reduction is waived for September 2007
and March 2008.  Beginning in September 2008, the reduction will continue and
payments are required if our principal balance outstanding exceeds our then
available credit line. The final payment at maturity is equal to the remaining
unpaid principal balance of the loan. We pay a 0.50% annual commitment fee on
any funds not borrowed. The principal balance outstanding on the revolving term
loan was $13.2 million as of March 31, 2007 and March 31, 2006.

The second credit line is a revolving working capital loan that expires on
September 1, 2007. The primary purpose of this loan is to finance inventory and
receivables. The maximum available under this credit line is $16 million.
Borrowing base reports and financial statements are required monthly to justify
the balance borrowed on this line. We pay a 0.25% annual commitment fee on any
funds not borrowed; however, we have the option to reduce the credit line during
any given commitment period listed in the agreement to avoid the commitment fee.
The principal balance outstanding on the working capital loan was approximately
$6.75 million as of March 31, 2007, compared to $2,500 as of March 31, 2006.

Both CoBank loans are set up with a variable rate option. The variable rate is
set by CoBank and changes weekly on the first business day of each week. We also
have a fixed rate option on both loans allowing us to fix rates for any period
between one day and the entire commitment period. The annual interest rate on
both the working capital and revolving term loans as of March31, 2007 was 7.75%,
compared to 7.45% as of March 31, 2006.  Both CoBank loans are secured by
substantially all of our assets and are subject to compliance with standard
financial covenants and the maintenance of certain financial ratios. We were in
compliance with all covenants and conditions with CoBank as of March 31, 2007
and as of the date of this filing.

We also have other long-term contracts and notes totaling approximately $0.9
million, with a weighted average annual interest rate of 4.4% as of March 31,
2007.  These arrangements include a no interest $621,000 long-term note payable
to the other USSC shareholders relating to our purchase of their tendered shares
in USSC.  The obligation is secured by the purchased shares. We made principal
payments of $35,000 and $85,000 on these additional long-term obligations during
the three months ended March 31, 2007 and 2006, respectively.

Out indebtedness is expected to increase in 2008 as a result of improvements to
our facility’s railway infrastructure. We are currently guaranteeing a $1.81
million loan between the State of South Dakota Department of Transportation and
the Brookings County Regional Railway Authority. This guaranty, however, will
become a direct obligation of ours beginning in 2008, at which time we will
begin making principal and interest payments directly on an annual basis. For
further details of this transaction, please see “Off-Balance Sheet Financing
Arrangements-Guaranty” below.


--------------------------------------------------------------------------------